IN THE MATTER OF THE PETITION                                                                  *     IN THE
FOR REINSTATEMENT OF
DAVID FERNANDO MORENO                                                                          *     COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                               *     OF MARYLAND

                                                                                               *     Misc. Docket AG No. 74

                                                                                               *     September Term, 2020

                                                                                   ORDER

                   Upon consideration of the Petition for Reinstatement and Bar Counsel’s Consent to

Petition for Reinstatement, filed in the above-captioned case, it is this 3rd day of March,

2021,



                   ORDERED, by the Court of Appeals of Maryland, that, effective March 5, 2021,

David Fernando Moreno is reinstated as a member of the Bar of Maryland; and it is further



                   ORDERED, that, on March 5, 2021, the Clerk of the Court shall replace the name

David Fernando Moreno upon the register of attorneys entitled to practice law in this State

and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all

judicial tribunals in this State.



                                                                                    /s/ Robert N. McDonald
                                                                                          Senior Judge
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                    2021-03-03 14:16-05:00




Suzanne C. Johnson, Clerk